 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLiberty Nursing Homes, Inc., d/b/a Liberty HouseNursing Home and United Paperworkers Interna-tional Union, AFL-CIO-CLCUnited Paperworkers International Union, AFL-CIO-CLC and Liberty Nursing Homes, Inc., d/b/aLiberty House Nursing Home. Cases 5-CA-8719.5-RC- 10021, and 5-CB- 2275May 25, 1978DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERS JENKINSANt) PENE LLOOn February 24, 1978, Administrative Law JudgeMichael O. Miller issued the attached Decision inthis proceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief. The General Coun-sel filed cross-exception, and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge and toadopt his recommended Order.IT IS FURTHIER ORDERED that the election in Case 5-RC-10021 conducted on May 13, 1977, be, and ithereby is, set aside, and that the case be remanded tothe Regional Director for Region 5 for the purpose ofconducting a new election in the appropriate unit atsuch time as he deems the circumstances permit afree choice of a bargaining representative.[Direction of Second Election and E.Lcel.sior foot-note omitted from publication.]DECISIONSTATEMENT OF THE CASEMICHAEL O MILLER. Administrative Law Judge: Thesecases were heard on September 15 and 16, 1977, at Coving-ton, Virginia.' At issue was whether Liberty NursingHomes, Inc., d/b/a Liberty House Nursing Home, hereinLiberty House or the Employer, interfered with, restrained,and coerced its employees in the exercise of their statutoryrights, in violation of Section 8(a)(1) of the National LaborRelations Act, as amended, and engaged in conduct war-ranting that the election be set aside, and whether UnitedPaperworkers International Union, AFL CIO-CLC,herein the Union, restrained and coerced employees in theexercise of their statutory rights in violation of Section8(b)(l)(A) of the Act.Briefs were received from all parties and they have beencarefully considered. Upon the entire record, and upon mycareful observation of the witnesses and their demeanor, Imake the following:ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Liberty Nursing Homes,Inc., Clifton Forge, Virginia, its officers, agents, suc-cessors, and assigns. shall take the action set forth inthe said recommended Order.I lhe General Colunsel has excepted to certain crcdibhilit findings lmadebh the Ad inlistr;ltive I.aw Judge. It is the Board's established policv lot itooxerrule ait Admin slrative l.aw Judge's resoilutions with respect credliilittunless the clear piepondcrilace of all of Ihe relevlant evidence colnl ni , usthiat the resouitions ire inc olrtect. Standard Drl H'ill Prduwti. In,. 91NLRB 544 (1950). enfd. 18I F 2d 362 (( A 3, 1951. We have cmilefulkexaminedl the re cor d and find ino ha is for reversing his finding .Ihe Administrltl e I .IJdge dismisxsed two 8(b) I()(A) allegitioni filtMlichael I:l her anld Robert Smith threatenel cmpto Nes In the aihencie oan exception. we adopt these findings in addition. tle reiold shows iiia tl,Respolidcent asked cnmprlVee to sign a ffidaits ttcstiing [1i i-t .cIliel ORalph l.ienin's speeches I hie General Co iunsel did nort llege this t. he Iitolaton of Sec ;( I8a) ll ithie oilplait buit he l. contetnded ial tihel 1tCilnglie further contended thai the signilg wv.s ctinnected to the grultinig if litcrelroactive wage increases in v1latitn of Sec 8( 1 )( II he Adnlinixtrr,teL aw Judge founid Ihe marter noil iti have been full, lhtigalted and fur thct thatnelthel concllusion wiis suppoi ted in the record. We .itlopt this findsinng il thrahbsence of an excepptionFINDIN(;S O- FA('II [He RESPONDENT'S BUSINESS AND titH LABOR ORGANIZATIIONINVOLVEDLiberty House is a Virginia corporation engaged in theoperation of a nursing home in Clifton Forge, Virginia.Jurisdiction is not in issue. The complaint alleged, Respon-dent admitted, and I find and conclude that Respondent isand has been at all times material herein an employer, asdefined in Section 2(2) of the Act. engaged in commerceand in operations affecting commerce, as defined in Sec-tion 2(6) and (7) of the Act.The complaint alleged, the answers admitted, and I findand conclude that the Union is and has been at all timesmaterial herein a labor organization within the meaning ofSection 2(5) of the Act.Ihe chare icharge (se (' 2275 was filed on May 10, 1977. and wasamended on June 13. 1977 Ihe harge In ( ise 5 (CA 8719 ws rfiled onJune 28. 1977 Tic consolihdtled complaints were issued bh the ReglmnalDirector for Region 5 of the National l.ahbor Relati. ns Board on A igust 4,1977. Also consolidated fo hearting w ith the unfair labor practice comp-Iaints i ere Ulnion filed objec lionls to an election, on which a SupplementalDecision had issued on .tigust 4. 1977 1i mel) answer, were lied to theuriilir labor practice complalints.236 NLRB No. 55456 LIBERTY HOUSE NURSING HOMEII BACKGROUNDThe Union began its organizational activities among theemployees of Liberty House in February 1977. (All dateshereinafter are 1977, unless otherwise specified.) RobertSmith, the Union's International representative, conductedthe campaign, with the assistance of some of the employ-ees, including about 10 who volunteered to serve on theorganizing committee. Authorization cards were distrib-uted in the nursing home. employee meetings were held.and literature was distributed.The Employer opposed the unionization of its employeesand conducted a number of meetings to dissuade themfrom supporting or voting for the Union. The meetingswere conducted by Ralph Lemon, the Employer's execu-tive vice president.The organizational activities culminated in a representa-tion election conducted on May 13. The Union failed tosecure a majority of the valid votes cast and filed timelyobjections to conduct of the Employer which, it contended,warranted that the election be set aside.III CASE 5 CB 2275A. Alleged Threats by Michael FisherGeneral Counsel contends that Michael Fisher. then anemployee of Liberty House, was an agent of RespondentUnion and as its agent made coercive statements to otheremployees, in violation of Section 8(b)( )(A) of the Act.The Union denies both Fisher's agency' status and any vio-lations of the statute.On March 3. 1977, Robert Smith. the Union's interna-tional Representative, wrote the Employer requesting rec-ognition. In that letter, Smith informed the Employer thatan organizing committee had been formed and named 10members of that committee, including Fisher. Other thanan indication that these employees volunteered for thiscommittee at a meeting sometime prior to March 3. therecord does not establish when the committee was estab-lished.Evelyn Goodbar, a nurses aide, testified that she had aconversation with Fisher on February 20. He insisted ongiving her an authorization card. Goodbar asked Fisherabout strike violence, specifically whether she would behurt if she decided to cross a picket line. According to hertestimony, he replied, "Not bodily, but who knows. I maythrow tacks on the road."Nurses aide Charlotte Rock testified to a conversationwith Fisher on February 24. He solicited her signature onan authorization card and, when asked, told her that aunion would be good because the employees could getmore money if they went on strike. She asked him whatwould happen if there was a strike and she were to crossthe picket line. He replied, "You cross the picket line to getin to work and you can he hurt."Brenda Jack. also a nurses aide, testified that on March9 she asked Fisher to return authorization cards signed byher children. She said that, without any preamble. Fisherbegan talking about strikes. He told her that if there was astrike and they crossed the picket line. her children couldand would be hurt.According to Fisher, prior to having made up his ownmind about the Union, he was asked by Mrs. Stancil, As-sistant Nursing Director, to speak with some of the otheremployees who were curious about the Union. This testi-mony is uncontradicted. Shortly thereafter, he spoke withGoodbar, Rock, and Jack all on the same night in lateFebruary. He denied asking any of them to sign cards.Each of these employees, Fisher testified, asked himwhether union negotiations could lead to a strike and whatcould happen in the event of a strike. He told them thatthere could be a strike if bargaining did not result in anagreement. He cited, as an example of what could happen,the strike at a neighboring company, Hercules, where carshad been turned over. Both union and nonunion employ-ees, he said, were hurt.2Based upon the foregoing, I must conclude that GeneralCounsel has failed to establish that Fisher was an agent ofthe Union at the time he spoke to Goodbar and Rock.Whether they or Fisher are credited, these conversationsoccurred prior to any evidence establishing more than acasual connection between Fisher and the Union. Even as-suming that he was soliciting signatures upon authorizationcards when the conversations took place, that, in itself, isinsufficient to cloak him with authority to bind the Unionby his actions. On the record before me, there was no evi-dence that at those times Fisher was more than a volunteer.However, according to Jack's testimony, Fisher's con-versation with her took place on March 9, after Fisher hadbeen appointed to the organizing committee. As betweenFisher and Jack, Jack presented the more credible de-meanor. Considering the inconsistencies between Fisher'stestimony and his affidavit. improbabilities in his testi-mony, particularly as to when he decided to support theUnion, and the demeanor of these witnesses, I thereforecredit Jack's testimony as to both the contents of this con-versation and the date on which it occurred.The question is thus narrowed to whether a union maybe held responsible for a coercive remark by an employeesolely on the basis that the employee was a member of itsorganizing committee. Board precedent mandates that itmay not. Tennessee Plastics, Inc., 215 NLRB 315 (1974);International Ladies' Garment Ui'orAers' Union, AFL-CIO(Georgetossn Dress Corporation), 214 NLRB 706 (1974). Inboth of those cases, as here. the employee who made thecoercive statements was an active union supporter who vol-unteered to serve on the in-plant organizing committee be-cause of his own interest in securing union representation.From the rather sparse record before me, it appears thathere. as in Georgretown Dress, the individual was not a paidemployee of the Union or even yet a member of the Union.And, as in that case, the conduct complained of occurredat the jobsite and there was no evidence that the UnionI his lestirnon is In conflict with the affidavit he signed during theinses atli ,atin of this matter In Ihat affidait. which isher claimed misstat-ed iAhat he tod the Boalrd agent, Fisher related that, at tercules. "nonunionpeople croised the picket line slome of these people got injured aind theircarsswere d.lllllgced hx the utnion people lFisher initialed each page iof thataffidailt .Iand winetd It In Iigh of the specificits of thai affidailt. andI is;hel' siitgItir anid iitl.,s thereon, I cannot credit hi, a.sserttion that itisst.alted the c ilcct e he guase Ithc in'etia1tin, Ligenlt457 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas aware of it. Further, while Fisher may have been activein the campaign, there was no evidence that he was theUnion's principal contact with the employees in the nurs-ing home. As in Tennessee Plastics, the Union here had oneor more of its professional representatives in the area whomanaged the campaign, conducting frequent meetings withthe employees and appearing outside the nursing home toengage in handbilling.Under all of the foregoing circumstances, I concludethat notwithstanding his membership on the organizingcommittee, Michael Fisher was not an agent of Respon-dent Union, and that Respondent Union is not responsiblefor his statements.3I shall therefore recommend that thisallegation be dismissed.B. Alleged Threat by Robert SmithThe complaint alleged. and Respondent Union denied,that International Representative Robert Smith threatenedemployees with physical harm if they crossed a picket lineat the nursing home.The evidence in support of this allegation comes fromtwo employees, Ilona Downey and Harold Clark, who at-tended the organizational meetings together. Both testifiedthat Smith, in answering a question about strikes, told theemployees that if the Union got in and there was a strike"anybody crossing the picket line would get hurt."Smith denied uttering the foregoing statement. Strikesand violence, he said, were among the areas of major con-cern to the employees and employees asked a number ofquestions about strikes and the Union's strike policy in themeetings. According to his testimony, Smith explained theInternational Union's policy requiring employee supportand International approval before a strike could be called.He also explained the restrictions upon striking at a nurs-ing home under the health care amendments to the Na-tional Labor Relations Act and emphasized how remotewas the possiblity of a strike taking place. Employees ques-tioned Smith about violence which had taken place duringstrikes at two nearby locations, Hercules (where this unionis the collective-bargaining representative) and GarthwayDam (where another union was involved). Smith acknowl-edged that there had been violence and stated:We had no control over it. Sometimes these acts dohappen, but the International Union's position wasthat we took up for the employee's rights at all timesbut we did not encourage any violence and I empha-sized the necessity for standing up for the employeerights.In reference to a question about how violence arose in aIn reaching this conclusion. I am not unmindful of N'. I.R B N. (;e rgeBtown Dress C orporlion. 537 F.2d 1239 (C.A. 4. 1976). denying enforcementto the subsequent Georgetown Dress decision, 217 NLRB 41 ( 1975). whereinthe Board found that employer's refusal to bargain unlawful. The ourtthere concluded, contrary to the Board, that misconduct by members of theunion's in-plant organizing committee was attributable to the union. It is,however, the duty of the Administrative Law Judge "to apply establishedBoard precedent which the Board or the Supreme Court has not re'ersed."Insuranee Agenrs' International Union, AFL CIO (The Prudenioal Insurince(Company of Amerioa), 119 NLRB 768. 773 (1957).strike situation, Smith replied that "accidents do happen"but the Union did not condone it and tried to discourage itas much as possible.I found Robert Smith to be a candid witness who gaveevery impression of testifying in a straightforward andtruthful manner. He did not try to avoid or deny the factthat strike violence was discussed in the meetings and hisexplanation of how this subject arose and how he replied isboth logical and probable. As contended by the Union, Ideem it highly improbable that a union representative asexperienced as Smith would have told these employees, al-ready deeply concerned with the prospects of a strike andits implications, that a strike was likely or that they or theirfellow employees would be hurt in such an event. I there-fore find Smith's recollection of his statements at the orga-nizational meetings to be more accurate than those ofDowney and Clark.The statements of Smith, as I have found them, werefrank admissions of problems that sometimes accompanystrikes. They were not threats that violence would occur atLiberty or to Liberty House employees. Accordingly, Ishall recommend that this allegation of the complaint bedismissed.IV. CASE 5-CA 8719A. Ralph Lemon's SpeechesIn the course of Respondent Employer's campaign todefeat the Union's organizational efforts, Ralph Lemon, itsexecutive vice president, made a series of speeches to theemployees. General Counsel contended that these speechesthreatened reduction or elimination of benefits and warnedthe employees that Respondent's bargaining posture wouldforce them to engage in a strike in order to secure anyadditional benefits.In speeches they attended, employees Wanda Miklosand Connie McAllister recalled Lemon stating that "Mrs.Tyree (Director of Nursing) was very understanding aboutchildren and if they were sick she would let us off to takethem to the doctor, but if the union got in, we would haveto worry about getting them there the best way we could."They also recalled Lemon stating that the employees wouldhave to strike in order to get anything and that the em-ployer would bring in other employees even if it had to usea helicopter to do so.Lemon had prepared texts for each of his three speechesand, he testified, read those speeches to the groups of as-sembled employees, as he told them he was doing. He alsoadded some unwritten comments at specified points in thespeeches and answered employees' questions. One questionasked was whether the employees would still be able totake time off to take their children to doctors' offices if theUnion was voted in. He answered that in negotiations, theemployer could ask for stricter work rules and that if suchrules were agreed to, they would apply to everyone uni-formly. Lemon's testimony in this regard was consistentwith the tenor of his written remarks, wherein he discussedthe employer's right to seek such things as uniform andstrict work rules in negotiations. It was also corroboratedby William Snead, the administrator of Liberty House, and458 LIBERTY HOUSE NURSING HOMEby the several employees who testified on Respondent'sbehalf.Similarly, Lemon denied saying. in haec verha, that therewould be a strike at Liberty House in the event of a unionelection victory and his testimony was corroborated bythose same witnesses.Lemon's written speeches were very detailed, much morethan mere outlines. Lemon. himself, impressed me as athorough, careful, and well-prepared witness and thesecharacteristics in the witness lead me to believe that he wasequally well prepared, careful, and thorough in deliveringhis speeches. I credit his corroborated assertion that heread the speeches or delivered them, essentially unchanged.from memory. I further find his version of the reply to thequestion of time off to take dependents to doctors' officesto be more accurate than the recollections of Miklos andMcAllister. That particular statement, as he made it, didnot contravene the provisions of Section 8(a)( 1 ) of the Act.Lemon's written speeches do not contain statements thatthere would be a strike in the event of a union victor) andI conclude that he did not make such a specific statement.However, Liberty House's intention to bargain hard in theevent of a union victory and the possibility of strikes wereprominent themes and were heavily emphasized in thosespeeches. The question remains whether that emphasis wassuch as to reasonably tend to convince employees that theselection of a bargaining agent would be a futile and poten-tially job-threatening act.Included in the first speech, consisting of three doublespaced pages, delivered about April 29, were the followingstatements:Liberty Nursing Homes does not want a union here.We don't think a union can help you and we are notgoing to have a union tell us how to run our business.Under the law, even if the union is voted in, it cannotget you anything which the Nursing Home doesn'tagree to. The union can make you promises, but theycan't guarantee you a thing.On the other hand, a union can cost you money ininitiation fees, special assessments, and lost wages ifthere is a strike. This union has a record of strikes. butwe don't think a Nursing Homes [sic] is the place tohave something like that happen. We would fight astrike if one happened here. We would hire replace-ments for anyone who went on strike. We would stayin operation in order to take care of the human beingswho are our patients here.*.Before I close, let me add one more thing. Let's getthis completely out in the open. Under the law, if theunion is voted in, all wages and benefits are frozen.The union and the Nursing Home would negotiate toagree on a contract covering a lot of things besideswages and benefits. Nothing would be agreed on untileverything is agreed on. Negotiations could go on fora long time. Keep this in mind, when the union istelling you what they are going to get for you. TheNursing Home can ask for things, too, such as strictwork and safety rules, the violation of which would begrounds for discipline. There would be a lot of thingswe would want spelled out in a contract. So its a two-way street and you could end up with less after thebargaining is done. The employees at the hospitalwent for a year after their election before they had acontract. They lost out on three (3) months of a wageincrease which the hospital would have given duringthat summer except for the fact that they were in ne-gotiations and everything was up for grabs.The second speech, delivered on May 6, was somewhatlonger. seven pages. In that speech, these same themes wererepeated in a question and answer context, with greateremphasis on striking, as follows:Q. What happens if the union does win the elec-tion'?A. If the union wins then the Nursing Home andthe [Union sit down to bargain and negotiate a con-tract. This is a give and take process. Each side canhave demands and counterdemands. There can be nocontract unless both sides agree to it. The union can-not guarantee you a thing which the Nursing Homedoesn't agree to.Q. ('an the union guarantee me anything?A. No. The law requires the Nursing Home to bar-gain in good faith with the union if the union wins theelection. But this does not mean that the companymust agree to what the union asks for. The unionknows this but they don't want you to know it. Hasthe union shown you any guarantee in writing of whatthey will get you here? No, of course not. And theywon't, because they know they can't guarantee you athing.Please keep in mind that bargaining is a two waystreet. The Nursing Home can ask for things in a con-tract such as work rules and management rights. Ihope I am making it clear to you that this bargainingthing can get pretty stickly.The Nursing Home can ask for things it wants andthere is a lot to talk about besides money. There is nofinal agreement on anything until everything is agreedupon. It can take a long time to bargain for a contractand there is no guarantee that in the end there will bea contract. Also. you could end up with less. Remem-ber, if the union wins all wages and benefits are fro-zen.Q. What happens if the Nursing Home does notagree to the union's demands?A. The Union could try to get you to strike to forcethe Nursing Home to give in.Q. What happens if I strike for economic reasons?A. If sou go out on strike for higher wages or othereconomic reasons, the Nursing Home will stop payingyour wages. If you strike for economic reasons. theNursing Home can hire replacements to stay in opera-tion to take care of our patients. If you were replaced.you could not get your job back unless there was avacanc. If a lot of people are on strike there will be alot of replacements. Who knows how long it would bebefore sou could come back to work if at all? A strikecan cost people their jobs as well as lost wages.459 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe union doesn't want you to know this but hereare newspaper clippings of other strikes this union hashad where people who struck were replaced. Here it is.(Holds up clippings).Q. What if I go out on strike but then decide tocome back to work?A. If you are in the union and go out on strike andthen decide to come back to work you can be fined bythe union....Similarly, in the final speech, of five pages in length,delioered in the 25th hour before the election, Lemon toldthe employees:You all know that the Nursing Home doesn't wantthe union. We don't think it can help you and theCompany, brother Bill and I, and Mr. Snead, are notgoing to have the union telling us how to run thisNursing Home.If the union is voted in here, as I have said, theNursing Home must bargain in good faith about yourwages, hours and working conditions. But the unionalso has to bargain with the Nursing Home. We canask for things in a contract which the union and you,our employees, might not like. There will be a lot ofthings we will want spelled out in writing if we can'tdeal directly with you as individuals.If the union is voted in, it will find my brother andme very tough to deal with across the bargaining table.We are not going to roll over and play dead for theunion. Under the law, we don't have to agree to whatthe union asks for. We are willing to take a strike if wehave to. I just hope that those few of you who aresupporting the union are also willing to strike if theunion can't otherwise get you what it promised you orwhat you think you should have. It would be a shamefor the employees to be stuck with something they re-ally don't want.The possibility and effects of a strike were not the onlytopics in Lemon's speeches, of course. He also discussedthe procedures in a Board conducted election, the allegedloss of personal control attendant upon union membership,the Union's involvement in unfair labor practices, the dis-charge of an employee for allegedly coercing others to sup-port the Union, and the newness of Liberty House. In thefinal speech, employees who had told the employer of theirsupport for the nursing home were praised for their loyalty.The guidelines for consideration of campaign propa-ganda such as the foregoing were set forth by the Board inW. A. Krueger ('o., 224 NLRB 1066, 1069 (1976):In assessing the reasonable impact of the foregoingstatements, we are mindful of the Employer's right todiscuss freely and frankly its views concerning unions,strikes, collective bargaining, plant closure, and anyother topics it considers important. But it is equallyclear that employees have the statutory right to associ-ate freely and to express their desires in an atmospherefree from fear and futility. It is the Board's duty tobalance these rights and to provide the laboratoryconditions, as nearly ideal as possible, to determinethe uninhibited desires of employees. In this regard itis important to take into account the economic depen-dence of employees on their employer "and the neces-sary tendency of the former, because of that relation-ship, to pick up intended implications of the latter thatmight be more readily dismissed by a more disinterest-ed ear." N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S.575, 617 (1969).And the Board has held that when an employer leads itsemployees to believe that their choice is between no unionor striking or otherwise gives them the implied messagethat selection of a union representative will be a futile act itinterferes with the employees statutory rights, in violationof Section 8(a)(1) of the Act, and interferes with the exer-cise of a free choice in the electoral process. See MarathonLe Tourneau Company, etc., 208 NLRB 213, 218 (1974) (theconduct of Barrera); Amerace Corporation., ESNA Div.,217 NLRB 850 (1975); W. A. Krueger, supra; Boaz Spin-ning Company, Inc., 177 NLRB 788 (1969).In each of those cases, however, the employers coupledtheir repetition of the strike theme with vivid pictures ofstrike violence and dissension and thinly veiled threats ofbad faith bargaining and plant closure leading to the lossof jobs and income. Lemon's speeches, while less than fullyaccurate in terms of the legal effect of unionization uponaccrued benefits, did not reach those depths. While he mayhave hinted that a strike was likely, his statements regard-ing the employer's bargaining position were not such as tocreate an impression that the employer would cause astrike by bad faith bargaining. Neither did he, at any time,imply any threats to close the facility or to cause any lossof jobs other than through an employer's right to replaceeconomic strikers. I therefore conclude that Lemon'sspeeches were privileged expressions of opinion under Sec-tion 8(c) of the Act and did not unlawfully pose to theemployees a choice solely between no-union and strikingor otherwise tend to create the impression that selection ofa collective-bargaining representative would be a futile act.See R. & R. Processors, Inc., 217 NLRB 562 (1975); OxfordPickles, etc., 190 NLRB 109 (1971). Accordingly, I shallrecommend that this allegation of an 8(a)(l) violation bedismissed.B. Alleged Interrogation and Threat by NoftsingerGeneral Counsel's contention that Edna Noftsinger in-terrogated employees concerning their union activity andthreatened them with the elimination of privileges if theUnion became bargaining representatives rests upon thetestimony of Mildred Willis. According to Willis, a nursesaide, she had several conversations with Executive House-keeper Noftsinger wherein Noftsinger asked her such ques-tions as whether she had attended union meetings, whatwent on at such meetings, and who else attended. Willisclaimed to have acknowledged her own attendance buttold Noftsinger that she had no right to ask about suchmatters. Willis further testified that she once asked Noft-singer whether Noftsinger had told other employees that[under a union] "if they didn't have a babysitter [and]couldn't come in to work, (that] it would be an inexcusableabsence." Willis testified that Noftsinger admitted that she460 LIBERTY HOUSE NURSING HOMEhad said that and that she had been so told.Noftsinger denied questioning Willis or other employeesabout their union activities and denied engaging in anyconversation with Willis about the Employer's policy forexcusing employees with babysitting problems. She testi-fied that employees, including Willis, frequently and freelygathered in her office to eat lunch and openly discussedvarious matters, including their union activities, in herpresence.Both Willis and Noftsinger appeared to be fully crediblewitnesses. Both had earlier ceased their employment atLiberty House and had little personal interest in the out-come of this litigation. I was, however, favorably impressedthat Noftsinger made a special effort to come forward totestify, with substantial physical discomfort, while recuper-ating from a life threatening illness. All other factors beingequal, and there being no other evidence corroboratingWillis' testimony or establishing a pattern of interrogationor threats, I find that this effort, bespeaking sincerity, war-rants that I credit her testimony.Accordingly, I find that General Counsel has not estab-lished, by a preponderance of the evidence, that EdnaNoftsinger interrogated or threatened employees in viola-tion of Section 8(a)(l) of the Act.C. Change in Respondent's Bulletin Board PolicrRespondent maintains a bulletin board for the posting ofvarious notices by both management and employees. Priorto April 8, employees had posted notices dealing with thesale of automobiles, solicitations for money to buy flowers,and thank you notes.On April 8, Respondent posted the following:TO ALL EMPLOYEESSo that there will be no misunderstanding, the fol-lowing rules will be effective right away.I. Employees are prohibited from soliciting mone.,membership or affiliation with unions, clubs or otherorganizations during time when they are supposed tobe working. This rule includes solicitation for flowersfor sick employees.2. Employees may solicit for the above things be-fore work, after work, during meal periods and breakperiods.3. Literature cannot be distributed in working areasat anytime. Literature ma} be distributed in non-work-ing areas such as the employee dining room.* **5. Unauthorized notices are not allowed on the bul-letin board.6. Employees who violate the above rules will besubject to discipline, including discharge.According to William Snead, the administrator, this no-tice was posted because management was afraid that mate-rial derogatory to the nursing home might be placed uponthe bulletin board. No attempts had been made to postsuch material; Snead's fear was derived from things he hadread in newspapers. No employees sought permission topost material on the bulletin board subsequent to this no-tice; thus, none were denied that permission. However, af-ter April 8, Respondent posted some antiunion literatureon the bulletin board, particularly dealing with the Union'sinvolvement in strikes.General Counsel contended that by limiting the employ-ees' access to the use of the bulletin board, Respondentinterfered with its employees statutory rights, in violationof Section 8(a)( 1) of the Act. I agree. Respondent's reasonfor requiring authorization prior to posting any materialupon the bulletin board was based upon an entirely specu-lative and remote fear that material, which it might deemderogatory, would be posted. Neither the Union nor theemployees had given any reason for such a fear. Moreover,as the Board has recently stated:Respondent cannot lawfully require an employee tosecure permission as a precondition to engage, withoutfear of management interference or retaliation, in pro-tected activities ....AMC Air Conditioning Co., 232 NLRB 283 (1977); FascoIndustries, Inc., 173 NLRB 522, 524 (1968). Moreover, Ifind it of no consequence that no employees sought andwere denied authorization to post protected literature uponthe bulletin board. Few employees will seek their employ-er's permission to engage in union activities and thus ex-pose themselves to possible enmity and retaliation. Camp-bell Soup Company. 225 NLRB 222 (1976).D. The Withholding of WaJge Increases and VacationsThe personnel policies of Liberty House, established andannounced to its employees when it opened in May 1976.provided that full-time employees would be eligible for aperiod of paid vacation after one year of continuous em-plosment. It further provided that employees would "beevaluated after 90 days and on their anniversary datethereafter." Pay increases, it stated, were not automatic butwere contingent upon the results of those evaluations andthe employees' efforts and progress. Ralph Lemon ac-knowledged that it was Respondent's practice to give awage increase if an employee was rated as satisfactory.Most employees would receive a 10-cent-per-hour in-crease: exceptional employees might receive 15 cents.On May 20, following the election held on May 13, Re-spondent posted the following notice:Local 675 United Paperworkers International Unionhas filed objections with the National Labor RelationsBoard to the election held last week. It is hoped theNLRB will act upon these objections in the near fu-ture. Until the results of the election are officially cer-tified we are forced to hold the status quo as regardsemployee benefits.Eimployees Mildred Willis and Joyce Potter saw the no-tice and asked Snead for an explanation. They were toldthat they would have to ask their Mr. Smith (Robert Smith,the union representative) about it. They were further toldthat the status quo would have to be maintained and thatthev would not receive any further benefits until the objec-tions were cleared up.Respondent held up on its evaluations, wage increases461 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand vacations until July. As it did not appear that the ob-jections would be speedily resolved, it then granted vaca-tions and commenced the evaluations, granting wage in-creases retroactively.It is well settled that the withholding of employee wageincreases and other accrued benefits because the employ-ees had engaged in union activities, and so advising theemployees, is violative of the Act. The applicable test forboth the granting and the withholding of such benefits iswhether they would have been granted or withheld in theabsence of any union activity. Wells Fargo Alarm Services.224 NLRB 1111 (1976). Moreover, an employer's errone-ous belief that the pendency of a representation proceedingprecluded it from granting such accrued benefits does notexcuse its conduct in withholding them. Dorn's Transporta-tion Comrpany, Inc., 168 NLRB 457 (1967).Applying these standards to the instant case, I must con-clude that Respondent has further violated Section 8(a)( I )of the Act by withholding accrued vacations, employeeevaluations, and the resulting wage increases because theUnion had filed objections to the election, and by so advis-ing the employees. While the wage increases were depen-dent upon satisfactory evaluations, they were essentiallyautomatic. All employees received identical increases un-less they were either exceptional or unsatisfactory. And,see American (Commercial Bank, 226 NLRB 1130, 1132(1976), in regard to Respondent's placing of the onus forRespondent's failure to grant or consider wage increases tothe Union. In that case, the Board held that "such a state-ment, whether considered as a clear threat that union activ-ities could result in economic loss or as interference withemployee rights guaranteed under Section 7, was violativeof Section 8(a)( ) of the Act."E. Additional 8(a)(1) AllegationIn the course of the hearing, it came to light that Re-spondent had asked employees to sign affidavits attestingto its version of Lemon's speeches. While this matter wasnot alleged in the complaint, General Counsel contendedthat it had been fully and fairly litigated and should befound to be the basis for additional unfair labor practicefindings. It was further alleged that the signing of theseaffidavits was somehow connected to the granting of theretroactive wage increases. Contrary to General Counsel, .do not find this matter to have been fully litigated. Further,I find the record insufficient to support a conclusion eitherthat the granting of wage increases was contingent uponemployee cooperation in the signing of these affidavits orthat the circumstances of that signing was such as to vio-late Section 8(a)(l) of the Act.V CASF 5 RC 10021 CONDUCT AFFECTING RESU'LTS OF ELECTIONAs previously noted, certain Union filed objections tothe conduct of the election in Case 5-RC-10021 parallelthe unfair labor practice allegations. Specifically, ObjectionI dealt with the threats attributed to Ralph Lemon in thecourse of his speeches to employees, Objection 4 repeatedthe allegation relating to the change in bulletin board prac-tices, and Objection 7 concerned the interrogation andthreat attributed to Edna Noftsinger.As I have found that Noftsinger did not engage in theunlawful conduct atrributed to her, and that Lemon didnot threaten a change in Respondent's absenteeism policyas applied to parents with child-care problems, I recom-mend that Objection 7 and that portion of Objection Irelating to Lemon's alleged threat of such a change beoverruled.I have further found that Lemon's speeches constitutedprivileged expressions of free speech, pursuant to Section8(c) of the Act, and were not impermissible attempts topersuade employees that they would necessarily have tostrike in order to secure benefits at the bargaining table orthat the selection of a bargaining representative would be afutile act. I therefore recommend that the remainder ofObjection I be overruled.However, Respondent's change in the bulletin boardpractice unlawfully restrained employees in the exercise ofprotected rights, in violation of Section 8(a)(l). It followsthat such conduct also interfered with the exercise of a freeand untrammeled choice in the election held in Case 5-RC-10021 on May 13, 1977. University of the Pacific, 206NLRB 606 (1973). Accordingly, I recommend that thatelection be set aside and a rerun election conducted.Vl THE REMEDYIt having been found that Respondent Liberty Househas engaged in unfair labor practices in violation of Sec-tion 8(a)(l) of the Act, it will be recommended that Re-spondent be required to cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act.CONCLUSIONS OF LAW1. By prohibiting its employees from posting literatureon the bulletin board without prior authorization frommanagement, by withholding evaluations, wage increases,and vacation benefits because the employees had engagedin union activities and so informing the employees, and byplacing the onus for the withheld benefits to the Union,Respondent has violated Section 8(a)(l) of the Act.2. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.3. By the conduct described in Objection 4, RespondentLiberty House has interfered with the exercise of a free anduntrammeled choice in the election in Case 5-RC-10021,held on May 13, 1977.4. Objections I and 7 are without merit and are over-ruled.5. Respondent Liberty House has not engaged in anyunfair labor practices not specifically found herein.6. Respondent Union has not engaged in any unfair la-bor practice as alleged in the complaint.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:462 LIBERTY HOUSE NURSING HOMEORDER4The Respondent, Liberty Nursing Homes, Inc.. d/b/aLiberty House Nursing Home, Clifton Forge, Virginia. itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Prohibiting its employees from posting literature onthe bulletin board without prior authorization from man-agement.(b) Withholding evaulations, wage increases, and vaca-tion benefits because of the emlpoyees' union activities andso informing the employees or placing the onus for thewithheld benefits to the Union.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Post at its nursing home in Clifton Forge, Virginia.copies of the attached notice marked "Appendix." 5 Copiesof said notice on forms provided by the Regional Directorfor Region 5, after being duly signed by Respondent's au-thorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by Respondent to en-sure that said notices are not altered, defaced, or coveredby any other material.(b) Notify the Regional Director for Region 5, in writ-ing, within 20 days from the date of the Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER recommended that the allegations of un-lawful conduct in Case 5-CB-2275, and those allegationsof unlawful conduct in Case 5-CA-8719 not specificallyfound herein, be dismissed.IT IS ALSO RECOMMENDED that Objection 4 be sustained,that the election conducted in Case 5-RC-10021 on May4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted be Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."13, 1977, be set aside and a rerun election conducted at anappropriate time to be fixed by the Regional Director, andthat all remaining objections be overruled.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act give employees thefollowing rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representatives oftheir own choosingTo engage in activities together for the purpose ofcollective bargaining or other mutual aid or protec-tionTo refrain from the exercise of any such activities.In recognition of these rights, we hereby notify ouremployees that:WE WILL NOT require our employees to secure ap-proval of management before posting materials, deal-ing with their union or protected concerted activities,on the bulletin board.WE WILL NOT withhold evaluations, wage increases,or vacation benefits from the employees because oftheir union activities and WE WILL NOT blame theUnited Paperworkers International Union, AFLCIO-CLC, or any other union for the withholding ofsuch benefits, or tell employees that such benefits werewithheld because of their union activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their rights under the National Labor RelationsAct.LIBERTY NLRSING HOMES. INC d/b/a I.IERTnHOUSE NURSINc, HOME463